Citation Nr: 1125553	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-25 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an initial disability evaluation in excess of 30 percent for depressive disorder with sleep onset insomnia.  

4.  Entitlement to a disability evaluation in excess of 10 percent for tinnitus.  

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 2000 to April 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issues of entitlement to service connection for sinusitis and hypertension, entitlement to increased disability evaluations for a depressive disorder, a lumbar strain, degenerative changes of the left knee, status post left knee anterior cruciate ligament repair, and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that in January 2009, the RO implemented a May 2008 Board decision that increased the evaluation for the Veteran's service-connected low back disability to 20 percent, and denied an increased rating for his service-connected left knee disability which is evaluated as 30 percent disabling.  The RO also implemented the Board's decision to grant a separate 10 percent evaluation for left knee arthritis.  In March 2009, the Veteran submitted a statement expressing disagreement with this implementation, and the RO subsequently issued a statement of the case, in June 2010.  The Veteran submitted a "substantive appeal" that same month.  These issues, however, were the subject of the March 2008 Board decision, and the RO was implementing this decision as opposed to adjudicating new claims.  As such, these claims are not currently in appellate status.  The Board will, however, treat the March 2009 statement from the Veteran as new claims for increased ratings, and they are referred to the RO for adjudication.  



FINDING OF FACT

The Veteran's tinnitus is assigned a 10 percent disability evaluation, which is the maximum evaluation authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.87, Diagnostic Code 6260 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was provided with this information in a letter dated November 2009.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in December 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, the Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Facts and Analysis

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected tinnitus.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability has been no more than 10 percent disabling at any time during the pendency of the Veteran's claim.  As such, this claim must be denied.  

For historical purposes, the Veteran was granted service connection for tinnitus in a May 2006 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 6260, effective as of November 28, 2005.  The RO interpreted an April 2009 statement to be a claim for an increased disability evaluation.  This claim was denied by the RO in a January 2010 rating decision.  The Veteran appealed this decision to the Board in March 2010.  

The Veteran was afforded a VA audiometric examination in December 2009.  The examiner diagnosed the Veteran with tinnitus resulting in no significant occupational effects.  The record contains no other relevant evidence since the receipt of his claim.  

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his tinnitus.  A 10 percent disability evaluation is the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Under this code, there is no provision for the assignment of separate 10 percent disability evaluations for tinnitus of each ear.  Diagnostic Code 5260 limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

The Board has considered whether the Veteran's tinnitus presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In the present case, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has provided no testimony or evidence regarding his symptomatology or to suggest that his symptomatology presents an exceptional disability picture.  Also, there is no evidence of hospitalization and the December 2009 VA examiner concluded that there was no significant occupational impairment.  As such, his disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for tinnitus must be denied.


ORDER

Entitlement to a disability evaluation in excess of 10 percent for tinnitus is denied.  


REMAND

The Veteran contends that he is entitled to service connection for sinusitis and hypertension, as well as an increased disability rating for depressive disorder.  The Veteran also contends that he is entitled to TDIU benefits.  Regrettably, further evidentiary development is necessary before appellate review may proceed on these matters.  

Initially, the Board notes that the Veteran submitted a copy of a finding of disability by the Social Security Administration (SSA) dated August 2010.  However, the record does not presently contain the medical records relied upon by SSA in reaching this decision.  As such, any medical records relied upon concerning the Veteran's SSA claim should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Furthermore, the Veteran must be afforded the opportunity to appear for VA examinations in regard to his claims of entitlement to increased disability evaluations.  The record demonstrates that the Veteran has never been afforded a VA examination for his claimed depression.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

The Veteran should also be afforded VA examinations for his claimed hypertension and sinusitis.  The Veteran has not been afforded a VA examination for his hypertension, despite his assertions that this disability has existed since his active military service.  When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Also, while the Veteran was afforded a VA examination for his sinusitis in May 2009, no opinion as to etiology was provided.  Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, the Veteran's claim of entitlement to TDIU benefits would likely be influenced by any positive determination reached as a result of the above VA examinations.  As such, the Board finds the TDIU claim to be inextricably intertwined with these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  
 
Accordingly, the case is REMANDED for the following action:

1.  Any medical records relied upon concerning the Veteran's SSA claim should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be scheduled for a VA examination before an appropriate specialist regarding his claim of entitlement to service connection for hypertension.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to examine the Veteran and opine as to whether it is at least as likely as not that he suffers from hypertension that manifested during, or as a result of, his active military service.  A complete rationale for all opinions offered must be provided and the examiner should consider the Veteran's lay testimony regarding chronic symptomatology.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate specialist regarding his claim of entitlement to service connection for sinusitis.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to examine the Veteran and opine as to whether it is at least as likely as not that he suffers from chronic sinusitis that manifested during, or as a result of, his active military service.  A complete rationale for all opinions offered must be provided.  

4.  The Veteran should also be scheduled for a VA psychiatric examination to determine the current level of severity of his service-connected depressive disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  All indicated tests and studies should be performed and the Veteran's symptomatology should be discussed in detail.  The examiner should also make specific findings as to the Veteran's degree of occupational and social impairment resulting from this disability.  

5.  Finally, the Veteran should be afforded a VA examination to determine his overall level of occupational impairment.  The VA examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either individually or as a whole, render him unable to secure or follow a substantially gainful occupation.  A complete rationale must be provided for any opinion offered.  

6.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


